                   Case 21-31811 Document 15 Filed in TXSB on 06/15/21 Page 1 of 1
                                          UNITED       S TAT E S      BANKRUPTCY         COURT
                                              SOUTHERN DISTRICT OF TEXAS
                                                        HOUSTON         DIVISION

    IN RE:                                                                         CHAPTER        11

    1917 Heights Hospital, LLC



    DEBTOR(S)                                                                      CASE     NO    2 1 - 3 1 8 11




                                           LIST OF EQUITY SECURITY HOLDERS


 Registered Name of Holder of Security                             Class of Security           Number Registered        Kind of Interest
 Last Known Address or Place of Business                                                                                Registered


 1917 Ashland Equities, LLC                                                                                             50.00%

 9811 Katy Freeway, Suite1060
 Houston, TX 77024

                                                                                                                        31.86%
 AMD Asset Holdings, LLC
 9811 Katy Freeway, Suite1060
 Houston, TX 77024

                                                                                                                         18.14%
 Med Center Developers, LLP
 1900 N. Loop West, Suite 120
 Houston, TX 77018

                                          D E C L A R AT I O N U N D E R P E N A LT Y O F P E R J U R Y
                                      O N B E H A L F O F A C O R P O R AT I O N O R PA R T N E R S H I P


                                                                       of the
    I, the                        Manager                                                              Limited Liability Company
                              named as the debtor in this case, declare under penalty of perjury that Ihave read the foregoing list and
                              that it is true and correct to the best of my information and belief.




Date:
             <o6   h.l                                  Signature:,
                                                                      Dr. bhsrmesh Patel
                                                                      Manager
